 



Exhibit 10.1
SUPPLEMENTAL INDENTURE
     SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
August 10, 2005, between Cabarrus Plastics, Inc. (the “New Guarantor”), an
indirect Subsidiary of Commercial Vehicle Group, Inc., a Delaware corporation
(the “Company”), and U.S. Bank National Association, as trustee (the “Trustee”).
WITNESSETH:
     WHEREAS, the Company and the Subsidiaries listed on the signature pages
thereof have each heretofore executed and delivered to the Trustee an Indenture
(the “Indenture”), dated as of July 6, 2005, providing for the issuance by the
Company of its 8% Senior Notes due 2013 (the “Securities”); and
     WHEREAS, Section 4.12 of the Indenture provides that under certain
circumstances the Company is required to cause the New Guarantor to execute and
deliver to the Trustee for the benefit of the Holders a supplemental agreement
pursuant to which the New Guarantor shall unconditionally guarantee all of the
Company’s obligations under the Securities pursuant to a Guarantee on the terms
and conditions set forth herein;
     NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the New
Guarantor covenants and agrees for the equal and ratable benefit of the Holders
of the Securities as follows:
     (1) CAPITALIZED TERMS. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.
     (2) AGREEMENT TO GUARANTEE; REGISTRATION RIGHTS AGREEMENT. The New
Guarantor hereby agrees, jointly and severally with all other Subsidiary
Guarantors, to unconditionally guarantee the Company’s obligations under the
Securities on the terms and subject to the conditions set forth in Article 10 of
the Indenture and to be bound by all other applicable provisions of the
Indenture. The New Guarantor further agrees to become a party to the
Registration Rights Agreement and to be bound by all provisions thereof.
     (3) RATIFICATION OF SUPPLEMENTAL INDENTURE; SUPPLEMENTAL INDENTURE PART OF
INDENTURE. Except as expressly amended hereby, the Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect. This Supplemental Indenture shall form a
part of the Indenture for all purposes, and every holder of the Securities
heretofore or hereafter authenticated and delivered shall be bound hereby.
     (4) NO RECOURSE AGAINST OTHERS. No director, officer, employee,
incorporator or stockholder of the New Guarantor, as such, shall have any
liability for any obligations of the Company under the Securities or the
Indenture or any Subsidiary Guarantor under its Subsidiary Guarantee, the
Indenture or this Supplemental Indenture or for any claim based on, in respect
of, or by reason of, such obligations or their creation. By accepting a
Security, each Securityholder shall waive and release all such liability. The
waiver and release shall be part of the consideration for issuance of the
Subsidiary Guarantee.

 



--------------------------------------------------------------------------------



 



     (5) EFFECTIVENESS. This Supplemental Indenture shall be effective upon
execution by the parties hereto.
     (6) RECITALS. The recitals contained herein shall be taken as the
statements of the Company and the Subsidiary Guarantors.
     (7) NEW YORK LAW TO GOVERN. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT
WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW.
     (8) COUNTERPARTS. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
     (9) EFFECT ON HEADINGS. The Section headings herein are for convenience
only and shall not affect the construction hereof.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Supplemental Indenture to
be duly executed as of the date first written above.

            CABARRUS PLASTICS, INC.
      By:   /s/ Chad M. Utrup     Name: Chad M. Utrup      Title: Chief
Financial Officer     

            COMMERCIAL VEHICLE GROUP, INC.
      By:   /s/ Chad M. Utrup     Name: Chad M. Utrup      Title: Chief
Financial Officer     

            TRIM SYSTEMS, INC.
TRIM SYSTEMS OPERATING CORP.
NATIONAL SEATING COMPANY
CVS HOLDINGS, INC.
SPRAGUE DEVICES, INC.
CVG MANAGEMENT CORPORATION
CVG LOGISTICS LLC
      By:   /s/ Chad M. Utrup     Name: Chad M. Utrup      Title: Chief
Financial Officer     

            MAYFLOWER VEHICLE SYSTEMS, LLC
      By:   /s/ Chad M. Utrup     Name: Chad M. Utrup      Title: Treasurer and
Secretary     

[Supplemental Indenture]

 



--------------------------------------------------------------------------------



 



            MONONA CORPORATION
MONONA WIRE CORPORATION
MONONA (MEXICO) HOLDINGS LLC
      By:   /s/ Chad M. Utrup     Name: Chad M. Utrup      Title: Vice President
and Assistant Secretary     

[Supplemental Indenture]

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Richard Prokosch     Name: Richard Prokosch      Title: Vice
President     

[Supplemental Indenture]

 